           Case 1:16-vv-01014-UNJ Document 78 Filed 01/25/21 Page 1 of 7




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 16-1014V
                                    Filed: December 30, 2020
                                         UNPUBLISHED


    ANITA ROMERO,

                         Petitioner,
    v.                                                        Joint Stipulation on Damages;
                                                              Influenza (Flu) Vaccine; Shoulder
    SECRETARY OF HEALTH AND                                   Injury
    HUMAN SERVICES,

                        Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

        On August 17, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injury as a result of her
receipt of the influenza (“flu”) vaccination on September 24, 2013. Petition at 1,4;
Stipulation, filed December 30, 2020, at ¶¶ 1-4. Petitioner further alleges that she
experienced residual effects of this injury for more than six months and that there has
been no prior award or settlement for damages as a result of her injury. Petition at 4;
Stipulation at ¶¶ 4-5. “Respondent denies that an alleged flu immunization caused or
significantly aggravated petitioner’s alleged shoulder injury and/or any other injury. ”
Stipulation at ¶ 6.

       Nevertheless, on December 30, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the


1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:16-vv-01014-UNJ Document 78 Filed 01/25/21 Page 2 of 7



stipulation reasonable and adopt it as the decision of the Court in awarding damages,
on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $20,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                          s/Daniel T. Horner
                                          Daniel T. Horner
                                          Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:16-vv-01014-UNJ Document 78 Filed 01/25/21 Page 3 of 7
Case 1:16-vv-01014-UNJ Document 78 Filed 01/25/21 Page 4 of 7
Case 1:16-vv-01014-UNJ Document 78 Filed 01/25/21 Page 5 of 7
Case 1:16-vv-01014-UNJ Document 78 Filed 01/25/21 Page 6 of 7
Case 1:16-vv-01014-UNJ Document 78 Filed 01/25/21 Page 7 of 7
